            Case 1:19-cv-04299-AT Document 14 Filed 06/26/19 Page 1 of 2



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7554

                                                                                                WRITER'S EMAIL ADDRESS
                                                                                      andrewschapiro@quinnemanuel.com


June 26, 2019


VIA ECF AND EMAIL
TORRES_NYSDCHAMBERS@NYSD.USCOURTS.GOV

Honorable Analisa Torres
United States District Court Judge
USDC, Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St., Courtroom 15D
New York, New York 10007


Re:     Yesh Music, LLC et al. v, SoundHound, Inc., Docket No. 1:19-cv-04299-AT
        Unopposed Request to Extend Defendant SoundHound’s Time to Answer, Move, or
        Respond to the Complaint

Dear Judge Torres:

       This week, defendant SoundHound, Inc. retained our law firm, Quinn Emanuel Urquhart
& Sullivan, to represent it in the above-captioned action. In view of the change of counsel and to
allow us to comply with this Court’s pre-motion procedures regarding motions to dismiss, we
request a limited 15-day extension of time to file SoundHound’s response to the Complaint,
which is currently due Wednesday, July 3, 2019. See ECF 11. Plaintiffs do not oppose the
requested extension.

         While our investigation is on-going, SoundHound believes that dismissal is appropriate
for at least two reasons: the Complaint fails to state a claim and SoundHound is not subject to
personal jurisdiction here. The conduct at issue in this case relates to alleged efforts by
SoundHound users to play Plaintiffs’ songs on the video streaming platform YouTube.
However, the manner in which the SoundHound application allows users to find and play songs
on YouTube is authorized by YouTube’s Terms of Service, to which both SoundHound and
Plaintiffs have agreed. Thus, as a matter of law, SoundHound’s use, if any, is authorized and not
copyright infringement. Moreover, Plaintiffs have not alleged facts to substantiate their bare
assertion that SoundHound, a Delaware company with its principal place of business in Santa


      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
           Case 1:19-cv-04299-AT Document 14 Filed 06/26/19 Page 2 of 2




Clara, California, has any relevant contacts with this jurisdiction. Indeed, Plaintiffs have not
specifically alleged even a single act of infringement in this jurisdiction.

        To permit SoundHound to complete its investigation, continue its good faith meet and
confer negotiations with Plaintiffs, and to comply with the Court’s Individual Rules of Practice,
Rule III.B, for motions to dismiss, SoundHound respectfully requests a 15-day extension to the
current deadline to answer, move, or otherwise respond to Plaintiffs’ Complaint, which is
presently due on Wednesday, July 3, 2019. See ECF 11. Pursuant to Rule III.B, SoundHound
intends to send its initial pre-motion letter to Plaintiffs by no later than Monday, July 1, 2019,
which would give Plaintiffs until Monday, July 8, 2019 to respond. Thereafter, if the parties are
unable to resolve their dispute, SoundHound will file the second set of pre-motion letters as
required by Rule III.B.iii no later than July 18, 2019.

        SoundHound, through its prior counsel, made one previous request for an extension of
time. ECF 10. The Court granted in part and denied in part SoundHound’s previous request.
See ECF. 11. SoundHound notes that the Court has set the initial pretrial conference for July 10,
2019. While SoundHound reserves the right to argue that jurisdiction and venue are improper in
this matter, it is amenable to appearing at the conference without waiving its jurisdictional
arguments and defenses. No other dates have been set by the Court or will be adversely
impacted by SoundHound’s request for an extension of time. No prejudice will accrue to
Plaintiffs as a result of the requested extension.

       Based on the foregoing, SoundHound respectfully requests the Court extend its date to
answer, move, or otherwise respond to the Complaint up to and including July 18, 2019.

Best Regards,




Andrew Schapiro




                                                 2
